                Case
OLF3 (Official Local   17-11389
                     Form 3)             Doc 144         Filed 07/02/19 Entered 07/02/19 17:29:13                       Desc Main
Effective December 1, 2017                                Document     Page 1 of 12
                                                      UNITED STATES BANKRUPTCY COURT
                                                         DISTRICT OF MASSACHUSETTS
In re Natalie Leonie Wedderburn
                                                                                                     Case No. 17-11389
                                                                                                     Chapter 13

                     Debtor(s)

                                                                 CHAPTER 13 PLAN

Check one. This Plan is:
    Original
    Fourth       Amended (Identify First, Second, Third, etc.)
   Postconfirmation (Date Order Confirming Plan Was Entered: 3/16/2018                          )
Date this Plan was filed: 7/2/2019


PART 1:                                                NOTICES
TO ALL INTERESTED PARTIES:
You should review carefully the provisions of this Plan as your rights may be affected. In the event the Court enters an order confirming this
Plan, its provisions may be binding upon you. The provisions of this Plan are governed by statutes and rules of procedure, including Title 11
of the United States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (“Fed. R. Bankr. P.”), the Massachusetts Local
Bankruptcy Rules (“MLBR”), and, in particular, the Chapter 13 rules set forth in Appendix 1 of MLBR, all of which you should consult.

TO CREDITORS:
Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. Read this Plan carefully and discuss it with
your attorney. If you do not have an attorney, you may wish to consult with one. If you oppose this Plan's treatment of your claim or any
other provision of this Plan, you or your attorney must file with the Court an objection to confirmation on or before the later of (i) thirty (30)
days after the date on which the first Meeting of Creditors pursuant to 11 U.S.C. § 341 is held or (ii) thirty (30) days after service of an
amended or modified Plan, unless the Court orders otherwise. A copy of your objection must be served on the Debtor(s), the attorney for
the Debtor(s), and the Chapter 13 Trustee (the “Trustee”). The Bankruptcy Court may confirm this Plan if no objection to confirmation is filed
or if it overrules an objection to confirmation. You have received or will receive a Notice of Chapter 13 Bankruptcy Case from the Bankruptcy
Court which sets forth certain deadlines, including the bar date for filing a Proof of Claim. To receive a distribution, you must file a Proof of
Claim.
TO DEBTOR(S):
You (or your attorney) are required to serve a copy of this Plan on all creditors in the manner required under the Bankruptcy Code, the Fed.
R. Bankr. P., and MLBR. Unless the Court orders otherwise, you must commence making payments not later than the earlier of (i) thirty (30)
days after the date of the filing of this Plan or (ii) thirty (30) days after the order for relief. You must check a box on each line below to state
whether or not this Plan includes one or more of the following provisions. If you check the provision “Not Included,” if you check both
boxes, or if you do not check a box, any of the following provisions will be void if set forth later in this Plan. Failure to properly complete
this section may result in denial of confirmation of this Plan.

                          FOR EACH LINE BELOW, DO NOT CHECK BOTH BOXES; DO NOT LEAVE BOTH BOXES BLANK.
         A limit on the amount of a secured claim, set out in Part 3.B.1, which
  1.1    may result in a partial payment or no payment at all to the secured         Included                          Not Included
         creditor.
         Avoidance of a judicial lien or nonpossessory, nonpurchase-money
  1.2    security interest, set out in Part 3.B(3).
                                                                                      Included                         Not Included

  1.3    Nonstandard provisions, set out in Part 8.                                  Included                          Not Included

                                                                                                                                       Page 1 of 15
                  Case 17-11389          Doc 144       Filed 07/02/19 Entered 07/02/19 17:29:13                       Desc Main
PART 2:                                               PLAN   LENGTHPage
                                                        Document      AND   PAYMENTS
                                                                         2 of 12

A.            LENGTH OF PLAN:
      36 Months. 11 U.S.C. § 1325(b)(4)(A)(i)
      60 Months. 11 U.S.C. § 1325(b)(4)(A)(ii)
        60       Months pursuant to 11 U.S.C. § 1322(d)(2). The Debtor(s) states the following cause:

     Debtor needs more than three years to pay a secured claim, and payment of said secured claim is necessary for
     Debtor to obtain effective relief under Chapter 13.



B.            PROPOSED MONTHLY PAYMENTS:


                  Monthly Payment Amount                                     Number of Months


     +        -   13,952.00                                                  paid to Trustee prior to 6/20/2019


     +        -   837.00                                                     36


C.            ADDITIONAL PAYMENTS:


Check one.
   None. If “None” is checked, the rest of Part 2.C need not be completed and may be deleted from this Plan.
  The Debtor(s) will make additional payment(s) to the Trustee, as specified below. Set forth the amount, source (e.g.,
   lump sums from sales/refinances, tax refunds), and date of each payment.



                  Additional Payment Amount                Source                                       Date of Payment

                                                           Sale of 6 Beechwood Street, Boston, MA
     +        -   $8,011.48 Lump Sum Payment (estimated)                                                On or before 4/17/2022
                                                           02121, net proceeds after exemption


Total amount of Payments to the Trustee [B+C]:                                                                      $ 52,095.48

This amount must be sufficient to pay the total cost of this Plan in Exhibit 1, Line h.


PART 3:                                               SECURED CLAIMS
      None. If “None” is checked, the rest of Part 3 need not be completed and may be deleted from this Plan.

A.            CURE OF DEFAULT AND MAINTENANCE OF PAYMENTS:

Check one.
      None. If “None” is checked, the rest of Part 3.A need not be completed and may be deleted from this Plan.
     Any Secured Claim(s) in default shall be cured and payments maintained as set forth in 1 and/or 2 below.
Complete 1 and/or 2.

         (1) PREPETITION ARREARS TO BE PAID THROUGH THIS PLAN
                                                                                                                                  Page 2 of 15
 Prepetition Case    17-11389
             arrearage            Doc
                        amounts are  to 144
                                        be paidFiled  07/02/19
                                                through             Entered
                                                          this Plan and         07/02/19
                                                                        disbursed   by the17:29:13     Desc
                                                                                           Trustee. Unless theMain
                                                                                                               Court orders
                                                Document          Page   3 of  12
 otherwise, the amount(s) of prepetition arrears listed in an allowed Proof of Claim controls over any contrary amount(s)
 listed below. Unless the Court orders otherwise, if relief from the automatic stay is granted as to any collateral listed in
 this paragraph, all payments paid through this Plan as to that collateral will cease upon entry of the order granting relief
 from stay.


            (a)       Secured Claim(s) (Principal Residence)

                Address of the Principal Residence: 6 Beechwood Street, Boston, MA 02121

                          The Debtor(s) estimates that the fair market value of the Principal Residence is: $ 479,000.00


                                                               Type of Claim
                   Name of Creditor                                                                               Amount of Arrears
                                                               (e.g., mortgage, lien)


     +      -      Bayview Loan Services                       Pre-petition arrears                               38,193.85



                                    Total of prepetition arrears on Secured Claim(s) (Principal Residence): $ 38,193.85

            (b)       Secured Claim(s) (Other)

                                                                                  Description of Collateral
                   Name of Creditor            Type of Claim                                                                  Amount of Arrears
                                                                                  (or address of real property)

     +      -




                                                       Total prepetition arrears on Secured Claim(s) (Other): $ 0.00


                                           Total prepetition arrears to be paid through this Plan [(a) + (b)]: $ 38,193.85


         (2) MAINTENANCE OF CONTRACTUAL INSTALLMENT PAYMENTS (TO BE PAID DIRECTLY TO CREDITORS):
 Contractual installment payments are to be paid directly by the Debtor(s) to the creditor(s). The Debtor(s) will maintain the
 contractual installment payments as they arise postpetition on the secured claims listed below with any changes required by
 the applicable contract and noticed in conformity with any applicable rules.


                   Name of Creditor                  Type of Claim                             Description of Collateral

                                                                                               Two Family Home at 6 Beechwood Street, Boston, MA 02121
     +      -      Bayview Loan Services             First Mortgage
                                                                                               Recorded at Bk: 43058 Pg: 110




B.          MODIFICATION OF SECURED CLAIMS:


Check one.
   None. If “None” is checked, the rest of Part 3.B need not be completed and may be deleted from this Plan.
    Secured Claim(s) are modified as set forth in 1, 2, and/or 3 below. Complete 1, 2, and/or 3 below.
                                                                                                                                              Page 3 of 15
                Case 17-11389        Doc 144       Filed 07/02/19 Entered 07/02/19 17:29:13                 Desc Main
                                                    Document     Page 4 of 12
      (1) REQUEST FOR VALUATION OF SECURITY, PAYMENT OF FULLY SECURED CLAIMS, AND MODIFICATION OF
          UNDERSECURED CLAIMS UNDER 11 U.S.C. § 506:
           None. If “None” is checked, the rest of Part 3.B.1 need not be completed and may be deleted from this Plan.

The following Plan provisions of Part 3.B.1 are effective only if the box “Included” in Part 1, Line 1.1 is checked.

The Debtor(s) requests that the Court determine the value of the lien of the following secured claim(s). For each secured claim
listed below, the Debtor(s) states that the amount of the secured claim is as set out in the column headed “Secured Claim
Amount.” For each listed claim, the allowed amount of the secured claim will be paid in full with interest at the rate stated
below, and the creditor will retain its lien to the extent of the value of the lien securing the creditor's allowed secured claim.

Unless the Court orders otherwise, the amount of a modified secured claim held by a nongovernmental creditor, as described in
this Plan and treated below, is binding on the creditor and the Debtor(s) upon confirmation of this Plan, even if the creditor has
filed a Proof of Claim setting forth a different amount.

Unless the Court orders otherwise, the amount of a secured claim of a governmental unit listed in an allowed Proof of Claim
controls over any contrary amount listed below. The amount of a secured claim of a governmental unit may NOT be determined
through this Plan.

An allowed claim of a creditor whose claim is secured by a lien on property in which the estate has an interest is a secured claim
to the extent of the value of the creditor's interest, and is an unsecured claim to the extent that the value of such creditor's
interest is less than the amount of the allowed claim. The portion of any allowed claim that exceeds the amount of the secured
claim will be treated as an unsecured claim in Part 5 of this Plan. If the secured claim amount is listed below as having NO value,
the creditor's allowed claim will be treated in its entirety as an unsecured claim in Part 5 of this Plan.

In the description of collateral, include the registry of deeds/land court recording information for any real property for which you
are modifying a secured claim.


                                     Description and Value of       Secured Claim     Amount of Senior     Interest
               Name of Creditor                                                                                     Total Claim
                                     Collateral                     Amount            Liens                Rate
                                                                                                                    $347.88
  +       -    Wells Fargo Dlr
                                     2012 Hyundai Accent            $347.88           $0.00                0.00%    See Nonstandard
               Services
                                                                                                                    Plan Provision 8.2


                                        Total Claim(s) under Part 3.B.1 to be paid through this Plan: $ $347.88

      (2) SECURED CLAIMS EXCLUDED FROM 11 U.S.C. § 506:
         None. If “None” is checked, the rest of Part 3.B.2 need not be completed and may be deleted from this Plan.

 This section includes any claim(s) that was either (i) incurred within 910 days before the petition date and secured by a
 purchase-money security interest in a motor vehicle acquired for the personal use of the Debtor(s) or (ii) incurred within one
 year of the petition date and secured by a purchase-money security interest in any other thing of value. Such claim(s) will be
 paid in full through this Plan with interest at the rate stated below. Unless the Court orders otherwise, the claim amount
 stated on an allowed Proof of Claim controls over any contrary amount listed below.

 If you are treating the claim in Part 3.B.1 or 3.B.3, you should not include the claim in this section.
               Name of Creditor         Description of Collateral        Secured Claim Amount    Interest Rate   Total Claim


  +       -



                                                                                                                               Page 4 of 15
                   Case 17-11389        Doc 144      Filed 07/02/19      Entered 07/02/19 17:29:13           Desc Main
                                           Total Claim(s) under Part 3.B.2
                                                      Document         Pageto be   12through this Plan: $
                                                                                 paid
                                                                              5 of

         (3) LIEN AVOIDANCE UNDER 11 U.S.C. § 522(f):
            None. If “None” is checked, the rest of Part 3.B.3 and Exhibits 3 and 4 need not be completed and may be deleted from
             this Plan.

The following Plan provisions of Part 3.B.3 are effective only if the box “Included” in Part 1, Line 1.2 is checked.

The judicial lien(s) and/or nonpossessory, nonpurchase-money security interest(s) securing the claim(s) listed below impairs
exemptions to which the Debtor(s) would have been entitled under 11 U.S.C. § 522(b).

Subject to 11 U.S.C. § 349(b), a judicial lien or nonpossessory, nonpurchase-money security interest securing a claim listed
below will be avoided to the extent that it impairs such exemptions upon entry of the Order confirming this Plan. The amount of
the judicial lien or nonpossessory, nonpurchase-money security interest that is avoided will be treated as a nonpriority
unsecured claim in Part 5 if a Proof of Claim has been filed and allowed. The amount, if any, of the judicial lien or
nonpossessory, nonpurchase-money security interest that is not avoided will be paid in full as a secured claim under this Plan
provided a Proof of Claim is filed and allowed.

For each judicial lien that the Debtor(s) seeks to avoid, the Debtor(s) shall include the information below. The Debtor(s) also shall
complete the chart set forth in Exhibit 3 to this Plan and shall attach to Exhibit 3 a true and accurate copy of the document
evidencing such judicial lien as filed or recorded with filing or recording information included. The Debtor(s) shall include the
evidentiary basis for the valuation asserted. For each judicial lien that the Debtor(s) seeks to avoid, the Debtor(s) shall provide a
proposed form(s) of order as Exhibit 4 conforming to Official Local Form 21A. If the Debtor(s) is avoiding more than one lien, the
Debtor(s) shall provide the information in a separate table in Exhibit 3 for each lien, and identify the tables as Exhibit 3.1, 3.2,
etc.

The claim(s) identified below must also be set forth in Exhibit 3.

                                                 Exhibit Table
                  Name of Creditor
                                                 (e.g., 3.1, 3.2, 3.3)

     +       -



                                           Total Claim(s) under Part 3.B.3 to be paid through this Plan: $


C.           SURRENDER OF COLLATERAL:

Check one.
    None. If “None” is checked, the rest of Part 3.C need not be completed and may be deleted from this Plan.
     The Debtor(s) elects to surrender to each creditor listed below the collateral that secures the creditor's claim.
     The Debtor(s) requests that, upon confirmation of this Plan, the stay under 11 U.S.C. § 362(a) be terminated as to the
     collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed unsecured claim(s)
     resulting from the disposition of the collateral will be treated in Part 5 of this Plan.


                  Name of Creditor             Type of Claim                Description of Collateral


     +       -




                                                                                                                          Page 5 of 15
               Case 17-11389          Doc 144       Filed 07/02/19      Entered 07/02/19 17:29:13        Desc Main
PART 4:                                           PRIORITY
                                                   Document CLAIMS
                                                              Page 6 of 12

Check one.
    None. If “None” is checked, the rest of Part 4 need not be completed and may be deleted from this Plan.
     The following priority claim(s) will be paid in full without postpetition interest. Unless the Court orders otherwise,
     the amount of the priority portion of a filed and allowed Proof of Claim controls over any contrary amount listed below.



A.       DOMESTIC SUPPORT OBLIGATIONS:

               Name of Creditor               Description of Claim                                  Amount of Claim


     +   -



B.       OTHER PRIORITY CLAIMS (Except Administrative Expenses):

               Name of Creditor               Description of Claim                                   Amount of Claim


     +   -



Total Priority Claim(s) (except Administrative Expenses) to be paid through this Plan [A + B]:       $


C.       ADMINISTRATIVE EXPENSES:

         (1)      ATTORNEY'S FEES:

               Name of Attorney                                                               Attorney's Fees


     +   -     Melissa A. Conner, pending approval of Fee Application                         5,640.00



If the attorney's fees exceed the amount set forth in MLBR, Appendix 1, Rule 13-7, the Trustee may not pay any amount
exceeding that sum until such time as the Court approves a fee application. If no fee application is approved, any plan payments
allocated to attorney's fees in excess of MLBR Appendix 1, Rule 13-7 will be disbursed to other creditors up to a 100% dividend.


         (2)      OTHER (Describe):




Total Administrative Expenses (excluding the Trustee's Commission) to be paid through this Plan [(1 ) + (2)]: $ 5,640.00


         (3)      TRUSTEE'S COMMISSION:

The Debtor shall pay the Trustee's commission as calculated in Exhibit 1.

The Chapter 13 Trustee's fee is determined by the United States Attorney General. The calculation of the Plan payment set forth
in Exhibit 1, Line (h) utilizes a 10% Trustee's commission. In the event the Trustee's commission is less than 10%, the additional
                                                                                                                       Page 6 of 15
              Case
funds collected       17-11389
                 by the              Docpayment
                         Trustee, after    144 Filed
                                                  of any07/02/19     Entered
                                                          allowed secured       07/02/19
                                                                          and priority      17:29:13
                                                                                        claim(s),       Desc Mainexpense(s) as
                                                                                                  and administrative
                                                   Document
provided for in this Plan, shall be disbursed to nonpriority       Page
                                                             unsecured    7 of 12
                                                                       creditors up to 100% of the allowed claims.



PART 5:                                               NONPRIORITY UNSECURED CLAIMS
Check one.
     None. If “None” is checked, the rest of Part 5 need not be completed and may be deleted from this Plan.
    Any allowed nonpriority unsecured claim(s) other than those set forth in Part 5.F will be paid as stated below.
     Only a creditor holding an allowed claim is entitled to a distribution.

            Fixed Amount (“Pot Plan”): each creditor with an allowed claim shall receive a pro rata share of $ 2,704.20                ,
             which the Debtor(s) estimates will provide a dividend of 100 %.
             Fixed Percentage: each creditor with an allowed claim shall receive no less than         % of its allowed claim.



A.           GENERAL UNSECURED CLAIMS:                                                                     $ 2,704.20



B.           UNSECURED OR UNDERSECURED CLAIMS AFTER MODIFICATION IN PART 3.B OR 3.C:


                     Name of Creditor             Description of Claim                                        Amount of Claim


     +       -       Peter Roberts & Associates   Services                                                    35.00


     +       -       Stephen A. Wiener            Judgment                                                    2,669.20


C.           NONDISCHARGEABLE UNSECURED CLAIMS (e.g., student loans):


                     Name of Creditor             Description of Claim                                        Amount of Claim


     +       -



D.               CLAIMS ARISING FROM REJECTION OF EXECUTORY CONTRACTS OR LEASES:


                     Name of Creditor             Description of Claim                                         Amount of Claim


     +       -




E.               TOTAL TO BE PAID TO NONPRIORITY UNSECURED CREDITORS THROUGH THIS PLAN:

                 The amount paid to any nonpriority unsecured creditor(s) is not less than that required under the
                 Liquidation Analysis set forth in Exhibit 2.


                                                                                                                                Page 7 of 15
                 Case 17-11389        Doc 144       Filed 07/02/19 Entered 07/02/19 17:29:13 Desc Main
                                                     Total Nonpriority
                                                     Document              8 of 12Claims [A + B + C + D]: $ 2,704.20
                                                                       Unsecured
                                                                    Page
                   Enter Fixed Amount (Pot Plan) or multiply total nonpriority unsecured claim(s) by Fixed
                                                                      Percentage and enter that amount: $ 2,704.20




 F.           SEPARATELY CLASSIFIED UNSECURED CLAIMS (e.g., co-borrower):


                                                                                                                  Basics of Separate
                 Name of Creditor       Description of Claim            Amount of Claim    Treatment of Claim
                                                                                                                  Classification

     +    -


                           Total of separately classified unsecured claim(s) to be paid through this Plan: $


PART 6:                                           EXECUTORY CONTRACTS AND UNEXPIRED LEASES
Check one.
     None. If “None” is checked, the rest of Part 6 need not be completed and may be deleted from this Plan.
      The executory contract(s) and unexpired leases listed are assumed and will be treated as specified below.
      Any other executory contract(s) and/or unexpired lease(s) is rejected. Postpetition contractual payments will be made
      directly by the Debtor(s). Arrearage payments will be disbursed by the Trustee.



A.        REAL PROPERTY LEASES:

                 Name of Creditor             Lease Description                                                Arrears


     +    -



B.        MOTOR VEHICLE LEASES:

                 Name of Creditor             Lease Description                                                Arrears


     +    -



C.        OTHER CONTRACTS OR LEASES:


                 Name of Creditor             Lease Description                                                Arrears


     +    -


                                                   Total amount of arrears to be paid through this Plan: $


                                                                                                                            Page 8 of 15
                Case 17-11389       Doc 144 Filed 07/02/19 Entered 07/02/19 17:29:13 Desc Main
PART 7:                           POSTCONFIRMATION
                                             Document VESTING
                                                          Page 9 ofOF
                                                                   12 PROPERTY OF THE ESTATE
If the Debtor(s) receives a discharge, property of the estate will vest in the Debtor(s) upon entry of the discharge. If the
Debtor(s) does not receive a discharge, property of the estate will vest upon the earlier of (i) the filing of the Chapter 13
Standing Trustee's Final Report and Account and the closing of the case or (ii) dismissal of the case.



PART 8:                                             NONSTANDARD PLAN PROVISIONS
Check one.
     None. If “None” is checked, the rest of Part 8 need not be completed and may be deleted from this Plan.
    This Plan includes the following nonstandard provisions. Under Fed. R. Bankr. P. 3015(c), each nonstandard provision
     must be set forth below in a separately numbered sentence or paragraph. A nonstandard provision is a provision not
     otherwise included in Official Local Form 3, or which deviates from Official Local Form 3. Nonstandard provisions set forth
     elsewhere in this Plan are ineffective. To the extent the provisions in Part 8 are inconsistent with other provisions of this Plan,
     the provisions of Part 8 shall control if the box "Included" is checked in Part 1, Line 1.3.

The following Plan provisions are effective only if the box “Included” in Part 1, Line 1.3 is checked.

    1. Liquidation of assets to be used to fund plan: Property at 6 Beechwood St., Boston, MA 02121 to be sold with net proceeds to be
    contributed toward the plan in the amount necessary to fund the plan. All claims of Bayview Loan Services (and/or holder of note
    secured by a first mortgage on the property) will be paid off in full at closing.
    2. Wells Fargo Dlr Services was paid $347.88 through the prior confirmed Plan. The collateral vehicle was declared a total loss as a
    result of an accident that occurred on or about February 1, 2019. Amica has paid an additional $956.35 (actual value of the collateral,
    less deductible, plus sales tax) directly to the claimant on or about March 15, 2019. No further payments on account of secured POC
    No. 1 are to be made through this Plan, except that a claim for any deficiency submitted via an Amended Proof of Claim within 30
    days of service of this Plan is to be treated as a General Unsecured Claim pursuant to Section 5.A of this Plan, subject to the dividend
    as set forth in Section 5.E.




PART 9:                                             SIGNATURES
By signing this document, the Debtor(s) acknowledges reviewing and understanding the provisions of this Plan and the Exhibits
filed as identified below.

By signing this document, the Debtor(s) and, if represented by an attorney, the attorney for the Debtor(s), certifies that the
wording and order of the provisions in this Plan are identical to those contained in Official Local Form 3, including the Exhibits
identified below, other than any Nonstandard Plan Provisions in Part 8.


     /s/ Natalie Leonie Wedderburn                                                                    7/2/2019
    Debtor                                                                                           Date



    Joint Debtor                                                                                     Date


      /s/ Melissa A. Conner                                                                           7/2/2019
     Signature of attorney for Debtor(s)                                                             Date
     Print name: Melissa A. Conner
     BBO Number (if applicable): 676014
     Firm Name (if applicable):
     Address: P.O. Box 209631
                                                                                                                                   Page 9 of 15
                  Case
        Address (line 2): 17-11389      Doc02129
                           Charlestown, MA   144 Filed 07/02/19 Entered 07/02/19          17:29:13       Desc Main
        Telephone: 2529162000                      Document    Page 10 of 12
        E-mail Address: Melissa@ConnerLawOffices.com




The following Exhibits are filed with this Plan:
      Exhibit 1: Calculation of Plan Payment*
      Exhibit 2: Liquidation Analysis*
       Exhibit 3: Table for Lien Avoidance under 11 U.S.C. § 522(f)**
       Exhibit 4: [Proposed] Order Avoiding Lien Impairing Exemption**




                 List additional exhibits if applicable.

    +      -


 *Denotes a required Exhibit in every plan
 **Denotes a required Exhibit if the box “Included” is checked in Part 1, Line 1.2.


Total number of Plan pages, including Exhibits: 12




                                                                        EXHIBIT 1
                                                    CALCULATION OF PLAN PAYMENT

 a)       Secured claims (Part 3.A and Part 3.B.1-3 Total):                                 $ 38,541.73

 b)       Priority claims (Part 4.A and Part 4.B Total):                                    $ 0.00

 c)       Administrative expenses (Part 4.C.1 and Part 4.C.2 Total):                        $ 5,640.00

 d)       Nonpriority unsecured claims (Part 5.E Total):                                    $ 2,704.20

 e)       Separately classified unsecured claims (Part 5.F Total):                          $ 0.00

 f)       Executory contract/lease arrears claims (Part 6 Total):                           $ 0.00

 g)       Total of (a) +(b) + (c) + (d) + (e) + (f):                                        $ 46,885.93

 h)       Divide (g) by .90 for total Cost of Plan including the Trustee's fee:             $ 52,095.48

  i)       Divide (h), Cost of Plan, by term of Plan,           60              months:     $

  j)      Round up to the nearest dollar amount for Plan payment:                           $




                                                                                                                     Page 10 of 15
If this is eitherCase 17-11389
                  an amended       Doc
                             Plan and the144    Filed 07/02/19
                                          Plan payment           Entered
                                                       has changed, or if this07/02/19   17:29:13 amended
                                                                               is a postconfirmation Desc Main
                                                                                                           Plan, complete
(a) through (h) only and the following:         Document      Page   11   of  12




 k)   Enter total amount of payments the Debtor(s) has paid to the Trustee:                          $ 13,952.00

 l)   Subtract line (k) from line (h) and enter amount here:                                         $ 38,143.48

 m)    Divide line (l) by the number of months remaining (             36   months):                 $ 837.00 x 36 + $8,011.48

 n)   Round up to the nearest dollar amount for amended Plan payment:                                $ 837.00 x 36 + $8,011.48



Date the amended Plan payment shall begin: 6/27/2019




                                                                EXHIBIT 2
                                                    LIQUIDATION ANALYSIS


 A. REAL PROPERTY


            Address                                Value                          Lien                        Exemption
            (Sch. A/B, Part 1)                     (Sch. A/B, Part1)              (Sch. D, Part 1)            (Sch. C)

  +    -    6 Beechwood Street, Boston, MA 02121   479,000.00                     502,678.84                  72,750.26



 Total Value of Real Property (Sch. A/B, line 55):                                                   $ 479.000.00

 Total Net Equity for Real Property (Value Less Liens):                                              $ 0.00

 Less Total Exemptions for Real Property (Sch. C):                                                   $ 72,750.26

                                            Amount Real Property Available in Chapter 7:             $ 0.00




 B. MOTOR VEHICLES

            Make, Model and Year                   Value                          Lien                        Exemption
            (Sch. A/B, Part 2)                     (Sch. A/B, Part 2)             (Sch. D, Part 1)            (Sch. C)

  +    -    2012 Hyundai Accent                    4,410.12                       1,737.05                    3,020.95



 Total Value of Motor Vehicles (Sch. A/B, line 55):                                                  $ 4,758.00

 Total Net Equity for Motor Vehicles (Value Less Liens):                                             $ 3,020.95

                                                                                                                                 Page 11 of 15
             Case 17-11389             Doc 144        Filed 07/02/19 Entered 07/02/19 17:29:13 Desc Main
Less Total Exemptions for Motor Vehicles (Sch. C):
                                            Document                Page 12 of 12       $ 3,020.95

                                                Amount Motor Vehicle Available in Chapter 7:       $ 0.00




C. ALL OTHER ASSETS (Sch. A/B Part 2, no. 4; Part 3 through Part 7. Itemize.)

                                                                                Lien                          Exemption
            Asset                                     Value
                                                                                (Sch. D, Part 1)              (Sch. C)
            Various Articles of Household Goods
 +    -                                               1,500.00                  0.00                          1,500.00
            and Furnishings


 +    -     Various Articles of Women's Clothing      400.00                    0.00                          400.00


 +    -     Various Articles of Children's Clothing   400.00                    0.00                          400.00


 +    -     Santander Checking Acct. No -3269         777.49                    0.00                          777.49


 +    -     Metro Credit Savings Account No. -7700    49.02                     0.00                          98.03


            401(k) T. Rose Price Jetblue Airways
 +    -                                               7,539.25                  0.00                          7,539.25
            Retirement Plan



Total Value of All Other Assets:                                                                   $ 10,665.76

Total Net Equity for All Other Assets (Value Less Liens):                                          $ 10,665.76

Less Total Exemptions for All Other Assets:                                                        $ -49.01

                                           Amount of All Other Assets Available in Chapter 7:      $ 0.00



D. SUMMARY OF LIQUIDATION ANALYSIS


                                  Amount available in Chapter 7                                                       Amount

A. Amount of Real Property Available in Chapter 7 (Exhibit 2, A)                                   $ 0.00

B. Amount of Motor Vehicles Available in Chapter 7 (Exhibit 2, B)                                  $ 0.00

C. Amount of All Other Assets Available in Chapter 7 (Exhibit 2, C)                                $ 0.00




                                                                        TOTAL AVAILABLE IN CHAPTER 7: $ 0.00



E. ADDITIONAL COMMENTS REGARDING LIQUIDATION ANALYSIS:
                                                                                                                               Page 12 of 15
